EXHIBIT 10.3

 

Personal and Confidential

 

June 18, 2004

 

Mr. Peter E. Reilly

2220 Blackheath Trace

Alpharetta, Georgia 30005

 

Dear Pete:

 

This letter sets forth our agreement regarding your retirement and resignation
from MAPICS, Inc. (the “Company”).

 

1. You will step down as Chief Operating Officer for the Company effective June
30, 2004 (the “Retirement Date”) at which time you will no longer be considered
an employee or named executive officer of the Company. You also hereby resign
from any directorship positions, officer positions or subscriptions you hold
with the Company, its subsidiaries and affiliates or other organizations on the
Company’s behalf effective as of such Retirement Date. You will assist the
Company in a reasonable transition of your work and perform such other
reasonable transition-related duties as assigned by the Chief Executive Officer
or his designee.

 

2. Through the Retirement Date you will receive a gross base salary of $10,000
semi-monthly and remain eligible to participate in the current benefits plans.
Your benefits costs and deductions for this period will be appropriately
deducted and all applicable taxes withheld. You will not be eligible for any
cash bonus for your or the Company’s performance during the third or fourth
fiscal quarter of the Company’s 2004 fiscal year or thereafter.

 

As of the Retirement Date, your salary will cease and any entitlement you have
or might have under any other Company-provided bonus plan or benefit plan,
program or practice shall be immediately forfeited except as required by federal
or state law or as otherwise expressed in this letter. You agree that you have
utilized all vacation owing and shall not be entitled to any further payments
reflecting vacation whether or not it is accrued. The Change of Control
Agreement dated October 1, 1999, as amended (“CiC Agreement”) between you and
the Company is hereby terminated as of the date of this

 

1



--------------------------------------------------------------------------------

letter agreement. You hereby agree that your termination shall not be considered
as “in connection with or anticipation of the Change of Control” as described in
the CiC Agreement and you hereby waive all rights and benefits as described in
the CiC Agreement and release the Company from all claims related thereto. The
Retirement Date shall be treated as your “qualifying event” under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and you will
receive COBRA information under separate cover.

 

As soon as reasonably practicable, the Company shall assign to you its interest
in the current Company laptop personal computer and cell phone that you use and
you shall be responsible for all liabilities associated with those assets
thereafter. You shall return all other MAPICS assets and materials to MAPICS,
including without limit, those files contained on the referenced laptop personal
computer.

 

3. On or before June 30, 2004 and provided you are otherwise in compliance with
the terms of this letter agreement, you will be paid a gross severance payment
of $300,000.

 

4. As of the date of this letter agreement the 30,000 shares of restricted stock
granted to you on August 19, 2003, shall be forfeited and you agree that the
associated Restricted Stock Award Agreement between you and the Company related
to that grant is hereby immediately terminated. Attached as Exhibit 1 hereto is
a list of stock options granted to you during your employment and still
outstanding (“Options”). The terms of the Option Plan documents and your award
certificates/agreement shall apply to said Options. In the event of conflict,
the terms of this letter agreement shall take precedence over any Option Plan
documents. You shall comply with all applicable securities laws, including those
regarding insider trading.

 

5. Release By You. As a material inducement to the Company to enter into this
letter agreement you, for yourself and your representatives, agents, servants,
executors, administrators, estates, heirs, successors and assigns, except as
otherwise provided herein, hereby fully, forever, irrevocably and
unconditionally release, remise and discharge the Company and its corporate
affiliates, the Company’s officers, directors, stockholders, agents and
employees, both individually and in their official capacities, from any and all
claims, charges, complaints, money, costs, accounts, reckonings, covenants,
contracts, agreements, promises, doings, omissions, damages, executions,
obligations, liabilities and expenses (including attorneys’ fees and costs) of
every kind and nature which you ever had or now have against the Company and its
corporate affiliates, the Company’s officers, directors, stockholders, agents
and employees, both individually and in the official capacities, whether based
on any federal or state law or regulation regarding either employment or
employment discrimination, including but not limited to, all claims under Title
VII of the Civil Rights Act of 1964, 42, U.S.C. 12000e et seq.; the Age
Discrimination in Employment Act, 29 U.S.C. 1621 et seq.; the Americans with
Disabilities Act, 29 U.S.C 1621 et seq.; wrongful discharge claims; any contract
claims, whether oral or written, express or implied; any claims for back wages,
salary, draws, commissions, bonuses, vacation pay, expenses, compensation, or
severance pay, or any other statutory or common law claims and damages.

 

2



--------------------------------------------------------------------------------

6. Release By the Company. As a material inducement to you to enter into this
letter agreement the Company, for itself and for its corporate affiliates and
officers, directors, stockholders, agents and employees, both individually and
in their official capacities, except as otherwise provided herein, hereby fully,
forever, irrevocably and unconditionally release, remise and discharge you and
your representatives, agents, servants, executors, administrators, heirs,
successors and assigns from any and all claims, charges, complaints, money,
costs, accounts, reckonings, covenants, contracts, agreements, promises, doings,
omissions, damages, executions, obligations, liabilities and expenses (including
attorneys’ fees and costs) of every kind and nature which the Company ever had
or now have against you or your representatives, agents, servants, executors,
administrators, heirs, successors and assigns, whether based on any federal or
state law or regulation or common law including without limitation any claims
arising from any of your authorized acts while you are or were an employee of
the Company; any contract claims whether oral or written, express or implied;
any claims for contribution or indemnification, or any other statutory or common
law claims and damages; provided, however, that the foregoing shall in no way
release you from any claims arising from your breach of section 8 of this letter
agreement.

 

7. In addition, by your acceptance hereof, you acknowledge and agree that:

 

a) You have been informed that if you are 40 years of age or older, you have or
might have specific rights and/or claims under the Age Discrimination in
Employment Act. In consideration of the compensation described in this letter
agreement, you specifically waive such rights and/or claims to the extent such
rights and/or claims arose prior to the date this letter agreement was executed.

 

b) You were advised by the Company of your right to consult with an attorney
prior to executing this letter agreement.

 

c) You were further advised when you were presented by the Company with the
original draft of this letter agreement that you had at least 21 days within
which to consider its terms and consult with or seek advice from an attorney or
any other person of your choosing.

 

d) By initialing below, you hereby acknowledge that you were informed and
understand that you had at least 21 days within which to consider this letter
agreement, have consulted with an attorney regarding this letter agreement or
have chosen not to consult with an attorney, and have considered carefully every
provision of this letter agreement, and that after having engaged those actions,
prefer to and have requested that you enter into this letter agreement prior to
the expiration of the 21 day period discussed above.

 

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

       

Initial

     

Date

   

 

3



--------------------------------------------------------------------------------

8. You agree that you will not disclose or deliver to anyone, including
employees of the Company, except as authorized by the Company, or use in any way
other than in the Company’s business, any information or material relating to
the business of the Company (including information or materials received by the
Company or its subsidiaries from others) and intended by the Company to be kept
in confidence by its recipients. As used in this letter agreement, the term
“information” includes all information concerning the technical, administrative,
management, financial or marketing activities (such as design, manufacturing and
procurement specifications, procedures, manufacturing processes, information
processing processes, or programs, marketing plans and strategies, plans for
future development, customer and employee names, customer contact information or
customer financial data, or other data and cost and financial data) and the term
“materials” includes all physical embodiments of information (such as drawings,
specification sheets, recording media for machine information processing
systems, documentation of all types, contracts, reports, customer lists,
employee lists, manuals, quotations, proposals, correspondence and samples). You
shall promptly return all materials in your possession or control. You further
agree that you will not disclose to any third party except your immediate family
members and legal and tax advisors, the existence or terms and conditions of
this letter agreement. You may also disclose the existence and general terms of
this letter agreement to prospective employers and professional recruiters who
agree to treat it in confidence and to not further disclose it to any third
party. In consideration of the severance payment described in section 3, for a
period of twelve (12) months from the date of this letter agreement, you further
agree: a) not to, directly or indirectly, on your own behalf or that of another,
solicit or induce any employee of the Company to terminate his/her employment
relationship with the Company or to enter into an employment relationship with
another; b) directly or indirectly, on your own behalf or that of another,
solicit a customer of the Company with whom you have had contact with during the
period 12 months prior to your Retirement Date, for the purpose of marketing,
selling or licensing competitive software or services; c) directly or
indirectly, on your own behalf or that of another, solicit a sales affiliate of
the Company with whom you have had contact with during the period 12 months
prior to your Retirement Date, for the purpose of establishing a relationship
for the marketing, selling or licensing competitive software or services; and d)
not to, directly or indirectly, be employed by or provide services in any way to
those competitive entities identified in Exhibit 2 hereto (which is attached and
incorporated herein by this reference), except as otherwise expressly agreed to
in advance by the Company. In the event of any breach by you of this section, in
addition to any other remedies available to the Company at law or in equity, you
hereby agree to immediately pay back to the Company the full amount of severance
payment described in section 3 above.

 

9. You acknowledge that irreparable injury might result to the business and
property of the Company in the event of your breach of any of the terms
contained in this letter agreement. You further understand and agree that, in
the event of such breach or the substantial likelihood of such breach, monetary
damages shall be difficult to calculate and that the Company shall be entitled
to receive injunctive relief in order to protect fully its interest and
property.

 

4



--------------------------------------------------------------------------------

10. The invalidity or unenforceability of any provision hereof or the invalidity
or unenforceability of any provision hereof as applied to a particular
occurrence or circumstance shall not affect the validity or enforceability of
any other provision hereof or any other application of any such provision. If
one or more of the provisions contained herein shall for any reason be held to
be excessively broad as to scope, activity, or subject matter so as to be
unenforceable at law, such provision(s) shall be construed and reformed by the
appropriate judicial body by limiting or reducing it (or them) so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear.

 

11. This agreement shall be governed by, and construed in accordance with, the
laws of Georgia, without giving effect to the principles of conflicts of law
thereof.

 

12. This letter agreement and its Exhibits represents the complete and exclusive
agreement and understanding relating to the termination of your employment and
supersedes any and all prior agreements or understandings, oral or written,
between the Company and you with respect to the subject matter.

 

13. You represent that you have read this letter agreement, fully understand the
terms and conditions and are voluntarily executing this letter agreement. In
entering this letter agreement, you do not rely on any representation, promise
or inducement made by the Company, with the exception of the consideration
described in this letter agreement.

 

14. This letter agreement may be executed in any number of counterparts, each of
which shall constitute an original, but which taken together shall constitute
one instrument.

 

INTENTIONALLY LEFT BLANK

 

5



--------------------------------------------------------------------------------

15. You may revoke this letter agreement for a period of seven days following
its execution, and this letter agreement shall not be effective or enforceable
until this revocation period has expired.

 

Sincerely,

 

MAPICS, Inc.

By:        

Richard C. Cook

Chief Executive Officer

 

AGREED TO AND ACCEPTED:

By:        

Peter E. Reilly

Date:

   

CC:

 

Marty Avallone

 

6



--------------------------------------------------------------------------------

Exhibit 1

 

Options

 

Attach AST Stockplan printout of Reilly stock options as of March 31, 2004. As
of that date, options on 285,000 shares were outstanding. This number does not
include the 52,500 Options granted on May 28, 2004.

 

7



--------------------------------------------------------------------------------

Exhibit 2

Competitive Entities

 

Epicor

IFS

QAD

GEAC

Made 2 Manage

Lilly

Manugistics

I2

Oracle

Intentia

American Software

Agility

Logility

SSA Global Technologies

Peoplesoft

SAP

 

8